DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 6, 7, 11-13, 15-18 and 20 each recite the limitation “the first conductive layer”, however the independent claims do not recite a first conductive layer, rather, the independent claims recite a non-magnetic first conductive layer.  It is unclear what is meant by the first conductive layer because the recitation lacks antecedent basis. 
Claims 3-5, 8-10, 14 and 19 depend from rejected claim 1, 6, 11 and 16, respectively, include all limitations of those claims and therefore are rejected for the same reason. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Insofar as definite, Claims 1, 11 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ikegawa et al. (Japanese Patent Publication No JP 2013/069865 cited in IDS dated 3/12/20) hereinafter referred to as Ikegawa.
Per Claim 1 Ikegawa discloses a magnetoresistive memory device, comprising
a first layer stack (31A) and a second layer stack (31B), wherein each of the first layer stack and the second layer stack includes: 
a first ferromagnetic layer (12) having a magnetization directed in a first direction; 
a non-magnetic first conductive layer (19) (Ta or W, [0076]) above the first ferromagnetic layer (12), 
a second ferromagnetic layer (13,13X) provided above the non-magnetic first conductive layer (19) and having a magnetization directed in a second direction different from the first direction, (see figure 11)
a first insulating layer (11) on a surface of the second ferromagnetic layer (13,13X), and 
a third ferromagnetic layer (10) on the first insulating layer (11), and 
the second ferromagnetic layer of the second layer stack is thicker than the second ferromagnetic layer of the first layer stack. (e.g. as shown in figure 11)
Ikegawa does not teach where the first insulating layer being on an upper surface of the second ferromagnetic layer, and the third ferromagnetic layer being above the first insulating layer.
Notwithstanding, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first insulating layer being on an upper surface of the second ferromagnetic layer, and the third ferromagnetic layer being above the first insulating layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. 

    PNG
    media_image1.png
    309
    418
    media_image1.png
    Greyscale

Per Claim 11 Ikegawa discloses a magnetoresistive memory device, comprising
a first layer stack (31A) and a second layer stack (31B), wherein each of the first layer stack and the second layer stack includes: 
a first ferromagnetic layer (12) having a magnetization directed in a first direction; 
a non-magnetic first conductive layer (19) (Ta or W, [0077]) above the first ferromagnetic layer (12), 
a second ferromagnetic layer (13,13X) provided above the non-magnetic first conductive layer (19) and having a magnetization directed in a second direction different from the first direction, (see figure 11)
a first insulating layer (11) on a surface of the second ferromagnetic layer (13,13X), and 
a third ferromagnetic layer (10) on the first insulating layer (11), and 
Ikegawa does not teach where the first insulating layer being on an upper surface of the second ferromagnetic layer, and the third ferromagnetic layer being above the first insulating layer and the first conductive layer of the second layer stack has a thickness different from the first conductive layer of the first layer stack.
Notwithstanding, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first insulating layer being on an upper surface of the second ferromagnetic layer, and the third ferromagnetic layer being above the first insulating layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.  Further, one of ordinary skill in the art would have been led to the recited relative thicknesses through routine experimentation and optimization.   Applicant has not disclosed that the thicknesses are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). 
Per Claim 15
Ikegawa does not teach where that thickness equal to or greater than 0.2 nm and equal to or smaller than 0.8 nm.
Notwithstanding, one of ordinary skill in the art would have been led to the recited relative thicknesses through routine experimentation and optimization.   Applicant has not disclosed that the thicknesses are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). 

Allowable Subject Matter
Claims 6-10 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claims 2-5 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Jami Valentine Miller/Primary Examiner, Art Unit 2894